Name &Case    2:19-cr-00642-VAP Document 245 Filed 11/13/20 Page 1 of 1 Page ID #:4322
        Address:
ELISA FERNANDEZ (Cal Bar No. 172004)
Assistant United States Attorney
312 North Spring Street, Ste. 1500
Los Angeles, CA 90012
Telephone No. 213-894-7383


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                  CASE NUMBER:

                                                                NOS. CR 19-642-VAP/CR 20-155-VAP
                                           PLAINTIFF(S)
                          v.
IMAAD SHAH ZUBERI,                                                 NOTICE OF MANUAL FILING
                                                                         OR LODGING
                                        DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
GOVERNMENT'S NOTICE OF FILING [UNDER SEAL]; DOCUMENT; GOVERNMENT EX PARTE
APPLICATION [UNDER SEAL]; DECLARATION RE SEALING [UNDER SEAL]; PROPOSED ORDER.




Reason:
✔     Under Seal and/or In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Electronic versions are not available to filer
      Per Court order dated:
      Administrative Record
      Other:




November 13, 2020                                          AUSA ELISA FERNANDEZ
Date                                                       Attorney Name
                                                           UNITED STATES
                                                           Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (04/14)                           NOTICE OF MANUAL FILING OR LODGING
